Title: From George Washington to Tobias Lear, 26 March 1799
From: Washington, George
To: Lear, Tobias



Dear Sir,
MOUNT VERNON 26th. March 1799.

Your letter of the 24th. Inst. enclosing one from Major Rivardi was delivered to me last night.
It gives me pleasure that you are recovering from your lameness, and repeat the wish contained in my last that you would use the means for perfect restoration, and remain as long with Doctr. Thornton as he may conceive advisable.
With respect to the letter from Major Rivardi, it would be proper to send it, by my direction, to Genl. Hamilton that he may issue such orders in consequence thereof as to him shall appear to suit the occasion; informing the Major thereof. Refering him to

my former letter for the mode of his communications in future.
Mrs. Washington has had (it is now better) a very bad Cold in other respects the family are as well as usual, & unite with me in good wishes for you & Complts. to Doctr. Thornton’s family. I am Yr. Sincere friend & Affecte. Servt.
P.S. If you should happen to see Mr. Blagden, pray ask him when he expects to be in mortar—in other words, when he expects to lay the foundation stone.
